DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a facility for treating or processing or transporting products using materials made of wood composite, paperboard or plastic”. It is unclear if the facility is using the materials for treating/processing/transporting or if the materials are being treated/processed/transported by the facility.
The remailing claims are rejected as being dependent on an indefinite claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4,6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyyra US 2014/0320634 (US’634) in view of Kato US 5,649,338 (US’338).
Regarding claim 1, US’634 teaches a web monitoring beam including at least one camera placed therein and being equipped with a camera lens (a detection surface) cleaning system with means for generating compressed air (abstract). US’634 further teaches in paper and cardboard machines, a web-like material running through the machine, such as paper or cardboard, is continuously formed. In paper machines, the web must be controlled in order to detect possible defects in the paper or cardboard web and to obtain a final product of high quality. Generally, cameras of web monitoring camera systems for detecting web breaks are installed inside various beams or beam structures extending above the web. Above the web, the cameras monitor the quality of the web, for example through openings or windows in the beams or beam structures. However, the quality of an image produced by a camera belonging to a web monitoring camera system placed in the beam structure may be affected by splashes blurring the observation windows or the camera lenses in the paper or cardboard machines. The soiling hampers the detecting of defects in the web (para. 2). Therefore, US’634 teaches A facility for treating or processing or transporting products using materials made of paperboard the facility comprising: at least a machine; and at least one sensor assigned to the machine which comprises a detection surface and subject to a contamination of the detection surface during the treatment or processing process. US’634 further teaches the invention is based on the idea that the web monitoring beam comprises one or more pinhole cameras, with a chamber area formed between the lenses and the walls forming the pinhole. Compressed air is blown into these chamber areas in such a way that impurities accumulated in front of the lens in the chamber area are blown with the compressed air through the pinhole out of the chamber area (blow-off device operating with compressed air which includes at least of: a compressed air generator) (para. 5). The compressed air used for cleaning can be compressed air or another gas mixture suitable for the purpose. The pressure of the compressed air can be selected according to the use; in other words, the pressure can be higher in an application which comprises several cameras or where the material to be cleaned is heavier than dust, for example splashes. The pressure applied can vary between, for example, 2 and 6 bar (para. 18). Therefore, US’634 teaches a facility for treating or processing or transporting products using materials made of wood composite, paperboard or plastic, the facility comprising: at least a machine; and at least one sensor assigned to the machine which comprises a detection surface and subject to a contamination of the detection surface during the treatment or processing process, the at least one sensor being assigned its own blow-off device operating with compressed air which includes at least of: a compressed air generator, a blow-off nozzle.

US’634 does not teach the detection surface oriented essentially in a vertical direction V and the blow-off device includes at least of: an overpressure container, and a switching valve, and the compressed air generator being connected to the overpressure container via a first line and the overpressure container being connected to the blow-off nozzle via a second line.

However, the detection surface is used to monitor the operation of the process to detect possible defects in the paper or cardboard manufacturing fabrication process, as discussed above. Therefore, orienting the detection surface vertically and horizontally would provide complete monitoring of the process and better visibility to defects in the manufacturing process. Additionally, shifting the position of equipment which would not have modified the operation of the device is held to be obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’634 to include the detection surface oriented essentially in a vertical direction V, because US’634 teaches to position the detection surface in such a way as to monitor the manufacturing process and orienting the detection surface vertically and horizontally would provide complete monitoring of the process and better visibility to defects in the manufacturing process and a claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious, see MPEP 2144.04.VI.C.

US’634 does not teach the blow-off device includes at least of: an overpressure container, and a switching valve, and the compressed air generator being connected to the overpressure container via a first line and the overpressure container being connected to the blow-off nozzle via a second line.

US’338 teaches an automatic interior cleaning system for a powdered material processing device cleans interior surfaces of powdered material processing devices such as silos, mixers, and dust collectors (abstract). US’338 further teaches diaphragm electromagnetic valve DV regulates air flow from a high pressure air accumulator tank AT to cleaning nozzle pipes 28. An air compressor AC supplies pressurized air to accumulator tank AT. A sequence controller CC sends signals to open and close diaphragm electronic valve DV. When powdered material residue accumulates on the ceiling member of a powder filtering room, geared motor 29 oscillates, causing cleaning nozzle pipes 22 to oscillate. Compressor AC pressurizes high pressure accumulator tank A to a sufficient pressure to dislodge residue from a powdered material being processed. Sequence controller CC sends a control signal CC to open and close diaphragm electromagnetic valve DV. While cleaning nozzle pipes 22 oscillate through a wide angle, a high pressure air pulse is expelled from slits S, which face the ceiling member. The resulting shock wave of air cleans the ceiling member of filter D by blowing off powdered material residues. Thus filtering a powdered material leaves no residue to contaminate successive materials in filter D (col. 7 line 1-25). A high pressure inlet valve 7a controls the flow of air from the compressor to accumulator tank 7. Accumulator tank 7 stores air at a pressure sufficient to dislodge residues from the particular material being processed. For example, a greater pressure is required to dislodge flour residue than rice residue (col. 4 line 25-60). US’338 teaches pressurizing an accumulator tank (overpressure container) by supplying compressed air to accumulator tank to provided high pressure air to a cleaning nozzle, which reads on an overpressure container, and the compressed air generator being connected to the overpressure container via a first line and the overpressure container being connected to the blow-off nozzle via a second line. US’338 further teaches Diaphragm electromagnetic valve DV pulses to control air flow from a high pressure air accumulator tank (not shown) to cleaning nozzle pipe 21. A compressor (not shown) supplies air to the high pressure air accumulator tank. Once the accumulator tank is pressurized, diaphragm electromagnetic valve DV opens and closes. A high pressure air pulse is upwardly expelled from slits S of cleaning nozzle pipe 21. A resulting shock wave of air cleans the interior of rotary separator C by blowing off powdered material residue attached to the ceiling member. Thus, a powdered material being processed leaves no residue to contaminate successive powdered materials (col. 6 line 5-55). The pulsed electromagnetic value switched from open to closed, which reads on a switching valve. The configuration of US’338 more effectively cleanings manufacturing dust and debris by generating higher pressure busts of air with the accumulator tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’634 to include the blow-off device includes at least of: an overpressure container, and a switching valve, and the compressed air generator being connected to the overpressure container via a first line and the overpressure container being connected to the blow-off nozzle via a second line because US’338 teaches more effectively cleanings manufacturing dust and debris by generating higher pressure busts of air with the accumulator tank and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 2, the modified apparatus of US’634 teaches the cleaning device of claim 1. US’338 further teaches that the valve can be an electromagnetic valve which reads on wherein the switching valve is electrically controlled.

Regarding claim 3, the modified apparatus of US’634 teaches the cleaning device of claim 1. US’338 further teaches that the components are arranged as a unit independent of the surface being cleaned shown in figs 3-5 (col. 4-5), which reads on wherein the blow-off device is a separate unit arranged in an immediate vicinity of the sensor.

Regarding claim 4, the modified apparatus of US’634 teaches the cleaning device of claim 1. US’634 further teaches providing multiple camera which need to be continuously cleaned (para. 20), which reads on wherein the at least one sensor comprises a plurality of sensors.

 The modified apparatus of US’634 does not teach each sensor is assigned its own blow-off device.

However, providing individual cleaning device for each camera would be a mere duplication of parts and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified apparatus of US’634 to include each sensor is assigned its own blow-off device because US’634 teaches providing multiple sensors which need to be continuously cleaned and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 .VI. (B).

Regarding claim 6, the modified apparatus of US’634 teaches the cleaning device of claim 1. US’338 further teaches wherein the compressed air generator is a compressor (col. 6 line 65-col. 7 line 22).

Regarding claims 8 and 9, the modified apparatus of US’634 teaches the cleaning device of claim 1. US’338 further teaches once the accumulator tank is pressurized, diaphragm electromagnetic valve DV opens and closes. A high pressure air pulse is upwardly expelled from slits S of cleaning nozzle pipe 21 (col. 6 line 30-35). Since the switching valve is operated to only switch on after a certain time has passed, the time it takes to pressurize the accumulation tank, the switching value is controlled based on time and pressure, which reads on wherein the switching valve is time-controlled, with regard to claim 8 and wherein the switching valve is pressure-controlled, with regard to claim 9.

Regarding claim 10, the modified apparatus of US’634 teaches the cleaning device of claim 1. The modified apparatus of US’634 does not explicitly teach wherein the compressed air generator is operated permanently and the overpressure container is filled with ambient air, however, it is noted that the applicant claimed configuration of “the compressed air generator and the overpressure container " recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The compressed air generator and overpressure container of the modified apparatus of US’634 teaches a compressed air generator and overpressure container and therefore would be capable of performing the recited function because the compressed air generator can be a compressor, as discussed above, which draws in ambient air to deliver to the accumulator and can be operated for any length of time. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the compressed air generator and overpressure container taught by the prior art and the compressed air generator and overpressure container claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over US’634 in view of US’338 as applied to claim 1 above, and further in view of Mizuno et al. US 2019/003115 (US’115).

Regarding claim 5, the modified apparatus of US’634 teaches the cleaning device of claim 1.

The modified apparatus of US’634 does not teach wherein the compressed air generator is a piston pump.

US’115 teaches a cleaning system includes: a pump portion that includes an air chamber that is capable of drawing in air from an outside (abstract). US’115 further teaches the cleaning system includes an air blowing nozzle supplied by a pressure accumulation tank 68 which is pressurized by a air compressor/pump 14 which can include a piston pump (see fig. 6, para. 28-33).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified apparatus of US’634 to include wherein the compressed air generator is a piston pump because US’115 teaches it is an alternative source of compressed air for supplying to an accumulation tank and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over US’634 in view of US’338 as applied to claim 1 above, and further in view of Lyyra. US 2018/0299667 (US’667).

Regarding claim 7, the modified apparatus of US’634 teaches the cleaning device of claim 1.

The modified apparatus of US’634 does not teach wherein the switching valve is a 3/2-way valve or a 3/3-way valve.

US’115 teaches a system for cleaning pinhole cameras in web monitoring beams used for web monitoring and/or fault detection of web-like products, for example in paper machines or paper board machines, as well as a pinhole camera comprising an integrated device for cleaning lenses and for maintaining them clean. US’115 further teaches air and washing liquid are supplied to the cleaning chamber non-simultaneously, that is, at different times, that is, in an alternating manner. Their supply periods may have different lengths. Washing liquid may be supplied automatically at given intervals, for a given time, or washing liquid may be supplied when needed. When washing liquid is not supplied to the cleaning chamber, compressed air may be supplied to it. Normally, the supply time for washing liquid is shorter than that for air, because no images can be taken with the camera when washing liquid is supplied. Dust, splashes, chemicals, and/or other materials possibly entered in the cleaning chamber and interfering the quality of the images to be taken with the camera, are entrained in both the air and the washing liquid when exiting the cleaning chamber via the pinhole of the camera. The washing liquid may, however, not only convey loose impurities but also flush the surfaces, that is, clean the structures by also removing stains from the surfaces of the cleaning chamber, such as oil stains and impurities entered with compressed air into the cleaning chamber (para. 19). FIG. 3 shows a cleaning system for a pinhole camera 30 according to an advantageous embodiment of the invention. The cleaning system for a pinhole camera comprises a camera 30 with a cleaning chamber 32, a compressed air container 33, a washing liquid container 34, and a tube 35, via which compressed air and washing liquid can be supplied to the cleaning chamber 32. The second end of the tube 35 is connected to the flange 31 surrounding the cleaning chamber 32 of the pinhole camera 30. The first end of the tube 35 is branched, and the first branch 35′ is connected to the compressed air container 33 and the second branch 35″ to the washing liquid container 34. Either washing liquid from the washing liquid container 34 or compressed air from the compressed air container 33 is supplied non-simultaneously via the tube 35 to the cleaning chamber 32. From the cleaning chamber 32, the compressed air and the washing liquid are removed via the pinhole 36 of the camera 30 (para. 27). Therefore, US’115 teaches the detection surfaces of US’634 can be cleaned with both compressed air and a cleaning liquid through a common line suppled from a liquid source and an air source. The branch point of US’115 would require some kind of control device and three way valves (3/2-way valve) are common control devices for selecting between the two cleaning media sources of US’115.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’634 to include wherein the switching valve is a 3/2-way valve because US’115 teaches the detection surfaces of US’634 can be cleaned with both compressed air and a cleaning liquid through a common line, three way valves are common control devices for selecting between the two cleaning media sources of US’115 and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).



	

	Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN F BERGNER/Examiner, Art Unit 1713